Wright, J.,
dissenting. The majority has held that all of the material contained in Exhibits BBB is exempt from disclosure under R.C. 149.43(A). This finding is manifestly incorrect because some of this material is the product of general investigations and contains objective facts observed by public officials. This kind of information is not exempt as specific investigatory work product or trial preparation material under R.C. 149.43(A). See State ex rel. Coleman v. Cincinnati (1991), 57 Ohio St.3d 83, 566 N.E.2d 151; State ex rel. Natl. Broadcasting Co. v. Cleveland (1988), 38 Ohio St.3d 79, 526 N.E.2d 786. The materials contained in these exhibits are protected from disclosure only if they fit within the limited exceptions in R.C. 149.43(A). Some items in the exhibits do not fit any of these limited exceptions.
I do agree with the majority that Crim.R. 16 is. not triggered in this case. R.C. 149.43 provides the public with a substantive right; this court’s interpretation of R.C. 149.43, therefore, will not be influenced by the Ohio Criminal Rules. See State ex rel. Clark v. Toledo (1990), 54 Ohio St.3d 55, 560 N.E.2d 1313.
I fully understand the tensions that arise when a pretrial request like the one in State of Ohio v. Kenneth Biros, Trumbull County Common Pleas Court case No. 91 CR 87, is made. These tensions appear to motivate the majority’s opinion. I believe, however, that balancing the public’s right to government records with a prosecutor’s desire for complete control over information in criminal cases must be done by the General Assembly, not the courts. Until then, I believe this court must continue to interpret the public records statute according to its literal language.
This case should be remanded to the court of appeals to conduct a proper review of the materials in Exhibits BBB. Thus, I must respectfully dissent.